 

Exhibit 10.2

FIRST AMENDMENT

OF

UNITEDHEALTH GROUP

DIRECTORS’ COMPENSATION DEFERRAL PLAN

(2009 Statement)

THIS AMENDMENT, made and entered into as of August 31, 2010, by UNITEDHEALTH
GROUP INCORPORATED, a Minnesota corporation (“UnitedHealth Group”);

WHEREAS, UnitedHealth Group has heretofore established and maintains a
nonqualified deferred compensation plan (the “Plan”) for the benefit of certain
members of the Board of Directors of UnitedHealth Group; and

WHEREAS, The Plan is currently embodied in a single document which is effective
January 1, 2009, and which is entitled “UNITEDHEALTH GROUP DIRECTORS’
COMPENSATION DEFERRAL PLAN (2009 Statement)” (hereinafter referred to as the
“Plan Statement”); and

WHEREAS, The Board of Directors of UnitedHealth Group has delegated to the
Compensation and Human Resources Committee of the Board of Directors the power
and authority to amend the Plan Statement; and

WHEREAS, the Compensation and Human Resources Committee has further delegated
its authority to amend the Plan Statement to the Executive Vice President, Human
Capital, with the exception of amendments that would materially increase the
cost of the Plan, and amendments that are required to be adopted by the Board of
Directors or the Compensation and Human Resources Committee in order to comply
with the requirements of Section 162(m) of the Internal Revenue Code or
Section 16 of the Securities Exchange Act of 1934; and

WHEREAS, The Executive Vice President, Human Capital wishes to amend the Plan
Statement to provide for the following: (i) to provide that, commencing in
September 2010, a Participant may only elect in-service distribution dates for
the Participant’s entire Account attributable to a Plan Year, (ii) to provide
that a Participant’s eligibility for payment in installments will be based on
the Participant’s Account balance at the commencement of the installment
payments, and (iii) to make other clarifying or administrative changes; and

WHEREAS, The Executive Vice President, Human Capital, has determined that such
amendments will not materially increase the cost of the Plan, and that none of
such amendments are required to be adopted by the Board of Directors or the
Compensation and Human Resources Committee in order to comply with the
requirements of Section 162(m) of the Internal Revenue Code or Section 16 of the
Securities Exchange Act of 1934;



--------------------------------------------------------------------------------

 

NOW, THEREFORE, BE IT RESOLVED, That the Plan Statement is hereby amended in the
following respects:

1. EXCEPTION TO INSTALLMENT PAYMENTS FOR SMALL AMOUNTS. Effective on the date
this amendment is adopted, Section 8.2(b)(ii) shall be amended to read as
follows:

 

  (ii) Exception for Small Amounts. Notwithstanding the foregoing provisions of
this Section 8.2(b), if the value of the Participant’s Post-2003 Account as of
the Valuation Date as of which the first installment payment is to be determined
does not exceed Five Thousand Dollars ($5,000), the Participant’s entire
Post-2003 Account shall be paid in the form of a lump sum as soon as
administratively practicable after such Valuation Date (but not later than the
last day of February of the year when such determination occurs). For this
purpose, the value of the Post-2003 Account shall be determined after reduction
for any lump sum or other payment that is also payable to such Participant as of
such Valuation Date.

2. ELECTION OF IN-SERVICE DISTRIBUTIONS. Effective September 1, 2010, the
introductory paragraph of Section 8.9.2 shall be amended to read as set forth
below, and Section 8.9.2 shall be further amended by deleting Section 8.9.2(e)
in its entirety:

8.9.2 Pre-Selected In-Service Distribution from Post-2003 Account. Each
Participant has the opportunity, when enrolling in the Plan on or after
September 1, 2010, to elect one (1) or more pre-selected in-service distribution
dates for the total amount of the Participant’s Post-2003 Account attributable
to deferrals for such Plan Year (and any investment gains or losses on such
deferrals), subject to the following rules:

3. AMENDMENT AUTHORITY. Effective on the date this amendment is adopted,
Section 10 of the Plan shall be amended by adding thereto the following new
Section 10.4:

10.4 Certain Amendments. The Executive Vice President, Human Capital may
unilaterally amend the Plan Statement to the same extent, and subject to the
same limitations, as the Committee pursuant to Section 10.1; provided, however,
that the Executive Vice President, Human Capital, shall not adopt any amendment
that would materially increase the cost of the Plan, or that is required to be
adopted by the Board of Directors or the Compensation and Human Resources
Committee in order to comply with the requirements of Section 162(m) of the Code
or Section 16 of the Securities Exchange Act of 1934. The determination by the
Executive Vice President, Human Capital, that he or she is authorized to adopt
an amendment shall be presumed correct and any such amendment adopted by
Executive Vice President, Human Capital, shall be binding on all employees,
Participants, Beneficiaries, and other persons claiming a benefit under the
Plan.

4. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

- 2 -